Citation Nr: 0804359	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-13 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from October 1950 to 
September 1953.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional evidence has been submitted since the RO provided 
the appellant a statement of the case (SOC) in March 2005.  
In response to an August 2007 Board request for a medical 
expert opinion, a VA cardiologist provided a significant 
opinion material to the adjudication of the appellant's 
claim.  

In November 2007 the Board notified the appellant of the 
received opinion and of the appellant's right to have the 
newly submitted evidence considered by the agency of original 
jurisdiction (AOJ) for review and issuance of a supplemental 
statement of the case.  In January 2008 the appellant 
responded, requesting that the newly submitted evidence 
(including enclosed evidence provided at that time) be 
remanded to the AOJ for review.

Under these circumstances, and as the appellant has not 
waived her right to AOJ review otherwise, it is necessary to 
remand the case to the AOJ for the AOJ's consideration in the 
first instance, of the additional evidence received; and for 
the AOJ to issue a supplemental statement of the case 
reflecting such consideration. See 38 C.F.R. §§ 19.31, 19.37 
(2007).  The Board does not have authority to issue a SSOC.  
Therefore, the claim on appeal must be remanded so that 
recently received medical evidence and the appellant's 
statement in support of her claim can be reviewed by the RO.  
38 C.F.R. § 19.9; 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
See also, Smith v. Brown, 5 Vet. App. 335 (1993).

Accordingly, the case is REMANDED for the following action:

The RO should again review the record 
including the additional evidence received 
since the issuance of the March 2005 
statement of the case; and determine 
whether the appellant's claim may now be 
granted.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

